NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 September 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2020 was filed after the mailing date of the notice of allowance on 18 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to a group lacking unity of invention with the elected claims which were non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edwin Flores on 23 March 2021.
The application has been amended as follows: 
Please amend the claims as seen in the attached document.

Allowable Subject Matter
Claims 11, 13, 15-18 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art teach similar methods as exemplified in the previous rejections (such as Gyoten et al.) the instant claims require forming a bipolar plate of a PEM by providing a powdered host particle, wherein the powdered host particle is a powder from a resin of polymethylpentene of a particle size greater than 5 micron, providing a conductive additive with a softening or melting temperature higher than the melting point of the powdered host particle, wherein the conductive additive consists essentially of graphite and graphene oxide, mixing the powdered host particle and the powdered additive in a ball mill in a ratio 77:3:10 of graphite/graphene oxide/undoped polymethylpentene; and milling the powdered host and the powdered additive for a time sufficient to mix but not melt the powdered host particle to form an electrically conductive host-additive blend then forming into a bipolar plate which forms a bipolar plate with enhanced properties (such as those properties required by claim 13) in an economical manner and such ratios and conditions would not have been obvious given the prior art as a whole without hindsight from the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723